Citation Nr: 1225821	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the severance of service connection for type II diabetes mellitus was proper.

2.  Entitlement to service connection for non-Hodgkin's lymphoma.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to June 1965, from October 1967 to May 1968, and from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The May 2006 rating decision denied service connection for non-Hodgkin's lymphoma, and proposed severance of service connection for type II diabetes mellitus.  The September 2006 rating decision implemented the proposed severance of service connection for type II diabetes mellitus.

The Veteran provided testimony at a November 2010 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in May 2011.  The Board remanded the claim so that additional personnel service records could be obtained.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant was separated from service on April 12, 1972, under other than honorable conditions. 

2.  During service his period of service from May 1968 to April 1972, the appellant was absent without leave (AWOL) from June 8-18, 1968, June 22 to July 31, 1968, December 16, 1968 to March 27, 1969, April 17, 1969 to June 11, 1969, October 6-10, 1969, January 18-21, 1972, January 22 to February 28, 1972, for a total period of 236 days.

3.  The appellant's character of discharge was upgraded to under honorable conditions, effective May 18, 1977, pursuant to the Department of Defense Special Discharge Review Program.  A subsequent Army Discharge Review Board in July 1978 failed to affirm the appellant's character of discharge upgrade. 

4.  There is no evidence of record showing that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances such as to warrant his actions. 

5.  The August 26, 2004, rating decision which awarded the appellant service connection for type II diabetes mellitus was clearly and unmistakably erroneous, as VA lacked legal authority to grant this benefit.

8.  Non-Hodgkin's lymphoma was not shown in service or for many years thereafter, and any current Non-Hodgkin's lymphoma is unrelated to, and/or was not aggravated by a period of honorable service.  While the Veteran had service in the Republic of Vietnam from 1970 to 1971, and is presumed to have been exposed to Agent Orange at that time, his character of discharge for that period of service is a bar to VA benefits that may arise from that period of service.


CONCLUSIONS OF LAW

1.  The appellant's character of discharge from service is a bar to the award of VA benefits for the period from May 28, 1968 to April 12, 1972.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.12 , 3.354 (2011). 

2.  The criteria for severance of service connection for type II diabetes mellitus are met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2011). 

3.  Non-Hodgkin's lymphoma was not incurred in or aggravated by honorable active service and may not be presumed to have been so incurred; the appellant's character of discharge from service is a bar to the award of VA benefits for disabilities arising from his period of service from May 28, 1968 to April 12, 1972.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.12, 3.303 , 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484   (2006).

In Manning v. Principi, 16 Vet. App. 534 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the present appeal.  The facts in this case, which involve the character of the appellant's discharge and the propriety of a severance of service connection, are not in dispute.  As no amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant). 

Nevertheless, VA has made all reasonable efforts to assist the appellant in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In November 2005 and June 2006 letters, the appellant was notified of the information and evidence needed to substantiate and complete the claims on appeal.  He was also afforded the opportunity to testify before an Acting Veterans Law Judge, as well as submit evidence on his own behalf.  Accordingly, a decision on the merits may be rendered at this time.

II. Character of discharge

The appellant contests the RO's severance of his entitlement to service connection for type II diabetes mellitus, and states that his discharge was upgraded from "Other than Honorable Conditions" to "Under Honorable Conditions." 

Basic eligibility for most VA benefits requires a claimant demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a "veteran."  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-marital; (2) mutiny or spying; (3) offenses involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravated circumstances and other facts affecting the performance of duty.

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g), an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's special discharge review program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  38 C.F.R. § 3.12(h)(emphasis added).

The Veteran had an initial period of active service from April to June 1965.  In May 1965 a Mental Hygiene Consultation report recommended administrative separation based upon a diagnosis of inadequate personality disorder.  He was noted to have "no disqualifying metal defect sufficient to warrant disposition through medical channels; [he] was  and is mentally responsible and able to distinguish right from wrong and to adhere to the right, and has the mental capacity to understand and participate in administrative proceedings."  He was discharged for this initial period of service under honorable conditions.  

The Veteran reenlisted and served from August 1967 to May 1968.  A separate DD 214 notes that he received an honorable discharge for this period of service.  He had continuous service though, as he enlisted again, and served from May 1968 to April 1972.  A Special Court-Martial Order issued in October 1968 found the Veteran went absent without leave (AWOL) from June 8 to 19, 1968 and from June 22 to July 31 1968.  Another Special Court-Martial Order issued in July 1969 found the Veteran went AWOL December 16, 1968 to March 27, 1969, and again from April 17, 1969 to June 12, 1969.  An additional period of AWOL was recorded from January 22, 1972 to February 28, 1972.  The National Personnel Records Center (NPRC), in March 1989, provided information that the Veteran had also gone AWOL from October 6 to 10, 1969.  He also received an Article 15 for misconduct in October 1969.  He had service in Vietnam from October 1970 to October 1971.  In March 1972, the Veteran, faced with Court-Martial for desertion, requested a discharge for the good of the service.  He was informed that a discharge under other than honorable conditions could deprive him of many or all benefits administered by the Veterans Administration.  The Veteran signed the requested for discharge on March 27, 1972.  He was separated from military service on April 12, 1972, under other than honorable conditions.

In April 1977, the appellant filed an application for a discharge upgrade.  Effective May 18, 1977, a Department of the Army board, acting under the authority of the DOD special discharge review program, upgraded the discharge to "Under honorable conditions."  The appellant was issued a revised DD Form 214 reflecting the upgraded characterization of service by that board.

On October 8, 1977, Congress enacted Public Law No. 95-126, § 2, 91 Stat. 1106, 1107 -08, now codified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12, which provided for a set aside of the bar to benefits under certain circumstances if a change or new discharge was issued by a board of review established under 10 U.S.C.A. § 1533, described above. 

In July 1978, an Army Discharge Review Board (ADRB), under the authority of 10 U.S.C.A. § 1533, performed an individual case review under Public Law 95-126.  The ADRB considered such mitigating factors as age, general aptitude, education level, and length of service at discharge, and concluded that the appellant's record was not sufficiently meritorious to warrant an honorable discharge.  Thus, the ADRB declined to affirm the appellant's discharge upgrade under uniform standards. 

The appellant, in written statements and testimony before the undersigned Acting Veterans Law Judge, contended the upgrade of his discharge to "under honorable conditions" in May 1977 should remove any bar to the award of VA benefits.  In addition, the appellant contends that compelling circumstances were present which justified his periods of AWOL.  Specifically, he testified that on one occasion he went AWOL due to a car breakdown, and on another occasion he went AWOL to help his mother who had been abandoned by his father.  He described requested additional service in the Republic of Vietnam, but being turned down and angering his superiors with these requests.  He also testified that he was a hard worker and good soldier during his service in Vietnam.  

The Board recognizes that the appellant's testimony and written statements indicate that he believes his in-service disciplinary problems were, in essence, not a result of intentional or willful misconduct, and the upgrade of his character of discharge granted in 1977 under the authority of the DOD Special Discharge Review Program should be affirmed and thus entitle him to file a claim for disability compensation.  The record demonstrates, however, that the ADRB reviewed the record pursuant to Public Law No. 95-126, and declined to affirm the upgraded discharge which had been granted by the special discharge review program.  Because there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect. 

Moreover, because the appellant's other than honorable discharge was the direct result of actions the Board finds to be willful and persistent misconduct, he is not entitled to VA benefits, absent evidence of compelling circumstances warranting his prolonged unauthorized absence or a showing that he was insane at the time that absence occurred.  38 C.F.R. § 3.12(b).  The Board acknowledges that the Veteran was discharged in 1965 with a diagnosis of inadequate personality disorder, and that the Veteran was hospitalized for an anxiety disorder in 1987; however, there is no evidence that he was insane during his times of AWOL.  Indeed, his 1965 discharge was administratively handled, and the psychiatric report found him to know right from wrong and be competent to participate in the administrative process.  Thus, the Board finds there is no indication of insanity during his periods of AWOL, which occurred prior and subsequent to his Vietnam service. 

The Board has considered whether there were compelling circumstances which led the appellant to go AWOL, but finds that there were none.  His personnel records document that he was discharged as a result of both his prior willful misconduct, including his significant AWOL periods and an Article 15.  He was found to be a deserter and requested discharge as he was facing a Court Martial, and the possibility of one year of incarceration.  Minus his AWOL period, the appellant had approximately 4 years of service during the period from August 1967 to April 1972, including approximately one year of service in Vietnam.  As noted above, his periods of AWOL started before service in Vietnam, and included significant AWOL time post-service in Vietnam.  Hence, the Board finds that the quality and length of his service cannot be considered to have been honest, faithful, meritorious, or of benefit to the nation so as to compensate for his prolonged unauthorized absence and other misconduct.

In so finding, the Board notes that the record does not reflect any evidence of hardship or suffering incurred therein that would explain his prolonged unauthorized absence or other actions.  While the Veteran testified vaguely of going AWOL to help his mother "get a place," he had numerous periods of AWOL.  He is also not credible in his testimony as he indicated he was recommended for a Bronze star, and was made a sergeant during his service in Vietnam, neither of which is evidenced by the record.  Nor is there any evidence of any valid legal defense, such as insanity, that would have precluded his conviction for going AWOL.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).  Accordingly, the Board finds that there were no compelling circumstances present during the appellant's service sufficient to justify his unauthorized absence or other misconduct.

In summary, the Board finds that the appellant was discharged from military service under conditions which bar him from the receipt of VA benefits based on that period.  An exception is not warranted because there were no compelling circumstances of such severity as to warrant the appellant's willful and persistent misconduct, including an AWOL periods and an Article 15.  Finally, his upgraded discharge was not affirmed by the Army Discharge Review Board, and thus the upgraded discharge under the DOD special discharge review program does not remove the bar to VA benefits, as mandated by Public Law No. 95-126.  As a preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

III.  Severance of service connection

The appellant appeals a September 2006 rating decision which severed an award of service connection for type II diabetes mellitus.  He was originally awarded service connection within an August 2004 rating decision.  In May 2006, the RO proposed to severe this award, finding that the appellant lacked the requisite active military service to qualify for such an award, and that the prior grant of service connection lacked legal authority.  Severance was subsequently accomplished by the September 2006 rating decision, and the appellant initiated this appeal. 

As determined above, the Board has found that character of the appellant's discharge for his service period from May 1968 to April 1972 serves as a bar to the award of service connection for the claimed disability.  While the appellant has other honorable period of active duty, he was granted service connection for type II diabetes mellitus on a presumptive basis due to exposure to Agent Orange during service in Vietnam.  His service in-country Vietnam occurred during his active duty from August 1967 to April 1972, when his character of discharge was found to be other than honorable.  

Generally, prior VA awards of compensation benefits may only be terminated based upon a showing of clear and unmistakable error in the grant of compensation.  See 38 C.F.R. § 3.105.  The present case is governed by 38 C.F.R. § 3.105(c), which provides that in cases where a character of discharge determination would result in the discontinuance of compensation, the procedural protections of 38 C.F.R. § 3.105(d) apply.  38 C.F.R. § 3.105(d) requires a finding that the prior grant of service connection was the product of clear and unmistakable error.  The burden of proof in such cases is on the government.  38 C.F.R. § 3.105(b) further provides that in cases such as the present, where service connection has been in effect for more than 10 years, such service connection may not be severed except upon a showing that the appellant did not have the requisite service or character of discharge. 

The Court has compared the standards for severance of service connection and for demonstrating clear and unmistakable error in a prior final VA decision, and noted that there are differences in application of those standards.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In a severance case, VA is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection; i.e. the provisions of 38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. App. 340, 342- 43 (1997).  Further, "the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence establishes that [service connection] is clearly erroneous."  Stallworth, 20 Vet. App. at 488. 

With respect to the appellant's due process rights, the Board finds that the severance was procedurally proper.  The RO complied with its notification obligations under 38 C.F.R. § 3.105(d) by affording him notice of the proposed severance within a May 2006 rating decision, which also provided an adequate explanation concerning the reasons for the proposed severance, notified him that he had 60 days to submit additional evidence, and that he could request a hearing.  The RO then issued the September 2006 rating decision severing service connection effective December 1, 2006.  In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable laws and regulations. 

At the time of the August 2004 grant of service connection for type II diabetes mellitus, 38 C.F.R. § 3.12 was the same as the current version, discussed in detail above.  Thus, for the reasons already established, the Board finds the appellant's character of discharge served as a bar to the grant of service connection in 2004.  As a result, the original 2004 grant was clearly and unmistakably erroneous in granting the appellant a benefit for which he was barred under the law.  Additionally, regardless of any prior version of 38 C.F.R. § 3.12 , the Board finds that at the time of the September 2006 severance, any current award of service connection based solely on service in Vietnam was clearly erroneous, again based on the character of the appellant's service.  This is because the Board may consider current evidence in determining the propriety of the severance at issue.  See Stallworth, 20 Vet. App. at 488.  The Board notes that in June 1989 the VA, in an administrative decision, determined that the Veteran's misconduct began as early as June 1968, and that, therefore, his service was not otherwise honest, faithful, and meritorious, and that the original characterization of discharge (under other than honorable conditions) was warranted.  In a July 1989 letter, the VA notified the Veteran that his discharge was a bar against his pending service connection claims.  Where the award of service connection is clearly illegal, barred by the character of the appellant's discharge, severance of service connection is proper, and his appeal therein must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In summary, the August 26, 2004, rating decision which awarded the appellant service connection for type II diabetes mellitus was clearly and unmistakably erroneous, as VA lacked legal authority to grant this benefit.  Accordingly, the criteria for severance of service connection for type II diabetes mellitus are met.  

IV.  Service Connection for Non-Hodgkin's Lymphoma

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran contends that he developed non-Hodgkin lymphoma as a result of exposure to herbicides during service in the Republic of Vietnam.  As noted above, although the Veteran had service in the Republic of Vietnam, his period of service from May 1968 to April 1972 concluded with a discharge under other than honorable conditions.  He is barred from the receipt of VA benefits for any disabilities that were incurred in or aggravated by that period of service.

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran has additional service from April to June 1965 and from August 1967 to May 1968.  There is no indication in his service treatment records that he was treated for cancer during these periods of active service.  He additionally, did not serve in the Republic of Vietnam during these periods of service.  

VA need not conduct an examination with respect to the claim for service connection on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the Veteran's lymphoma is related to his service.  The Veteran was diagnosed with diffuse large cell lymphoma (a form of non-Hodgkin lymphoma) in 2005, more than 30 years after his last discharge from service.  There is no medical evidence which links the Veteran's development of lymphoma to his periods of service prior to May 1968.  

As (1) the Veteran cannot be provided presumptive service connection due to his service in the Republic of Vietnam because he was discharged under other than honorable conditions, (2) service treatment records from the Veteran's periods of honorable service do not contain evidence of symptoms of lymphoma, (3) his lymphoma was diagnosed more than 30 years after his last period of service, and (4) there is no medical evidence linking his lymphoma with a period of service, the Board finds that neither direct nor presumptive service connection are warranted for non-Hodgkin lymphoma. 


ORDER

The character of the appellant's service from May 1968 to April 1972 is a bar to entitlement to VA benefits for that period of service, and the September 2006 severance of the award of service connection for type II diabetes mellitus was proper.  The appeal is denied.

Entitlement to service connection for non-Hodgkin's lymphoma is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


